Citation Nr: 1611059	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-21 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), a major depressive disorder, and an anxiety disorder.

2.  Entitlement to service connection for hypertension, including as due to service-connected disability including organic heart disease with mitral regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to October 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 2009 decision, in pertinent part, denied service connection for hypertension including as due to service-connected organic heart disease with mitral regurgitation, and the September 2010 rating decision denied service connection for PTSD.

In February 2016, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

A claim should be broadly construed and, thus, the claim for psychiatric disability has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issue of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for renal cell cancer (kidney cancer) due to VA medical treatment was raised in the Veteran's statement received in September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In January 2011, the Veteran questioned why VA stopped paying benefits for his son in the last year.  It is unclear if he is raising a claim regarding dependent status or school attendance benefits for his son, or another issue.  The matter is referred to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has currently diagnosed PTSD and anxiety disorder, with related depression, that has been attributed by a VA psychologist and psychiatrist to in-service stressors that are consistent with the circumstances of his service and are related to a fear of hostile military activity. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, an anxiety disorder, and depression, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran asserts that he has PTSD related to stressful experiences during his military service as a border guard in West Germany in the mid-1970s.  He also claims to have some symptoms of anxiety and depression related to his active duty there.  

In written statements and oral testimony, the Veteran reports that he witnessed a tank explosion at the Fulda Gap, on the West German border, in approximately April 1974 or 1975, that killed three people including Swinger, his friend.  See December 2009, May 2010, and February 2012 statements and Board hearing transcript at page 4.

On Christmas morning, while in the watch tower at the Fulda Gap border, the Veteran witnessed an East German man injured by a mine as he attempted to escape.  The Veteran was forced to watch and listen to his cries until he was taken away.  See December 2009, May 2010, and February 2012 statements and Board hearing transcript at page 5.

The Veteran also reports that his friend, R.R., was accidentally killed by a round from a crew cleaning weapons on a firing range in approximately September 1975.  See December 2009, and February and May 2010 statements.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. §3.304(f)(3).  In such cases, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

Facts

Service treatment records do not discuss a psychiatric disability.

Service records confirm that the Veteran was assigned to B Troop 1/11th ACR Germany as a member of the 1st Squadron of the 11th Armored Calvary.  He served in Germany from December 1973 to February 1977.

Post service medical evidence includes an October 1994 VA examination report for heart diseases that reflects a diagnosis of an anxiety reaction.

VA treatment records indicate that, in September 2008, the Veteran's medical problems included an anxiety disorder.

The VA medical records discuss the Veteran's psychiatric treatment during 2009 and 2010.  In September 2009, he reported having constant thoughts about when he was in Germany in 1975.  Several citizens wanted to cross the border and, when one approached the fence, a mine exploded and killed him.  The Veteran saw everything and felt guilty for not being able to help them.  Diagnoses included PTSD and a major depressive disorder.  These diagnoses were rendered again in February 2010.

During an initial PTSD evaluation in April 2010, a VA clinic psychiatrist noted that the Veteran was not in combat, but described seeing his best friend accidentally shot right in front of him, a tanker explode when three men died, and an East German shot at the border who was left to scream for hours before he was removed.  A full PTSD evaluation was not performed due to lack of time.  The Veteran had some PTSD symptoms especially after first returning from Germany, but it was pretty much under control while he was working.  Diagnoses included a severe major depressive disorder without psychotic features, single versus recurrent, and a provisional diagnosis of PTSD.

In May 2010, the clinic psychiatrist diagnosed PTSD and a major depressive disorder. 

The Veteran underwent VA examination for PTSD in June 2010, during which the psychologist-examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that he was stationed in Germany from December 1973 to February 1977 and that his duties involved border patrol along the East/West border of Germany.  In 1975, he witnessed a tank explode, that killed three soldiers and injured a fourth.  A civilian was seriously injured in a mine explosion as he tried to get over the wall at the border.

The examiner observed that the Veteran felt as though he were in intense fear and had a sense of horror, but concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The diagnosis was an anxiety disorder, not otherwise specified (NOS), as a result of his military experiences.  The examiner explained that the Veteran's fear of hostile military or terrorist activity was adequate to support a diagnosis of an anxiety disorder.

In September 2010, the Veteran's VA clinic psychiatrist diagnosed chronic PTSD and a major depressive disorder, severe and recurrent.

According to a January 2011 record, the psychiatrist noted the Veteran's report of seing his best friend accidentally shot, witnessing the tank explosion that killed three men, and having to listen to an East German man who was shot while trying to escape.  The physician commented that this was certainly enough trauma to cause PTSD, and diagnosed the Veteran with chronic PTSD, military/combat related, and a moderate major depressive disorder.

In August and November 2015, the RO received negative responses to requests to verify the Veteran's reported stressors from the Defense Personnel Records Information Retrieval System (DPRIS) and the U.S. Army Crime Records Center, respectively.

Analysis

The Veteran contends that he currently has PTSD, an anxiety disorder, and depression, due to several stressful incidents during service, primarily while serving as a guard at the East/West German border.  There was no diagnosis of PTSD during service, and none of the reported stressors is verifiable based on the information provided.  Further, the evidence does not establish that the Veteran engaged in combat with the enemy for VA purposes.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) . The Veteran's military occupational specialty was armor reconnaissance specialist (infantryman), and he did not receive any awards or decorations indicating combat service.  See DD Form 214. 

Nevertheless, the Board finds that the Veteran's reported stressors are generally consistent with the circumstances of his service while a border guard in Germany in the mid-1970s.  Several of the reported stressors are related to a fear of hostile military activity.  Specifically, the Veteran reported witnessing an East German injured by a mine as he attempted to cross the border and escape.  The Veteran testified that he was forced to listen to the injured man's cries and see him from the watch tower, without being able to assist, until he was removed.  

The Veteran also reported witnessing a tank explosion at the Fulda Gap on the West German border, when several people, including a friend, were killed in approximately April 1974 or 1975.  

The Veteran is competent to report these incidents, and there is no evidence of record to indicate that his statements are false.  Therefore, under currently applicable regulations, the Veteran's lay statements as to these events are sufficient to establish their occurrence for the purposes of his PTSD claim.

No psychiatric abnormality was noted on the Veteran's September 1977 separation examination.  

Nevertheless, the Veteran states that he was greatly bothered by the above-summarized events during service, had PTSD symptoms especially after returning home from Germany, as he told his psychiatrist in April 2010, and that he has had continuous symptoms since service.

The medical evidence generally establishes a continuing pattern of psychiatric symptoms since service. 

The VA psychologist-examiner who provided the 2010 examination diagnosed an anxiety disorder, NOS.  The examiner also linked this disorder to the reported in-service stressors.  The VA examiner linked the diagnosis to stressors that are consistent with the circumstances of the Veteran's service and are related to a fear of hostile military action.  

The VA clinic psychiatrist diagnosed PTSD and a major depressive disorder.  The psychiatrist linked the diagnoses to the same stressors consistent with the circumstances of the Veteran's service and are related to a fear of hostile military action.  

As such, the opinions link the current disabilities to an injury in active service.  

In this case, there seems to be agreement that the Veteran has a current psychiatric disability; and examiners have attributed at least a part of that disability to military experiences in service.  There are differing opinions as to whether the disability is PTSD, an anxiety disorder, or depression..  Given the opinions, the evidence is in favor of service connection for a psychiatric disability, regardless of diagnosis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for a psychiatric disability is granted.


REMAND

In September 2008, a VA examiner opined that the Veteran's hypertension was less likely as not caused by his service-connected organic heart disease with mitral regurgitation.  The examiner's rationale was that the mitral regurgitation was mild in severity and the Veteran s age and current smoking status were most likely etiologic factors leading to hypertension.

The examiner did not address if the Veteran's hypertension was aggravated by his service-connected organic heart disease with mitral regurgitation, or a psychiatric disability (given the Board's determination herein).  A new opinion is needed to determine if the Veteran's service-connected organic heart disease with mitral regurgitation, or psychiatric disability, caused or aggravated a hypertension disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).

In February 1996, VA received one page of a determination of the Social Security Administration (SSA) indicating that the Veteran's claim for disability benefits was denied.  The records considered by the SSA in its denial of disability benefits must be obtained prior to consideration of the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

2. Refer the Veteran's file and a copy of this Remand to a VA physician, preferably a cardiologist, for an addendum opinion regarding the etiology of the Veteran's claimed hypertension. (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's electronic records and address the following.

a. is it as likely as not that the current hypertension disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected organic heart disease with mitral regurgitation or psychiatric disability?

b. If not, is hypertension at least as likely as not aggravated by service-connected organic heart disease with mitral regurgitation or psychiatric disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of hypertension disability prior to aggravation? 

c. The examiner must provide reasons for each opinion.

d. The Veteran is competent to report symptoms and observable history.

e. If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

f. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


